Exhibit 10.1.11

EXECUTION COPY

AMENDMENT NO. 16

Dated as of March 11, 2010

to

CREDIT AGREEMENT

Dated as of August 17, 2007

THIS AMENDMENT NO. 16 (“Amendment”) is made as of March 11, 2010 by and among
YRC Worldwide Inc. (the “Company”), the Canadian Borrower and the UK Borrower
(together with the Company, the “Borrowers”), the financial institutions listed
on the signature pages hereof and JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of August 17, 2007 by and among the Borrowers from time to
time party thereto, the Lenders and the Administrative Agent (as amended,
amended and restated, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

WHEREAS, the Company has requested that the Lenders and the Administrative Agent
agree to certain amendments to the Credit Agreement; and

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendments on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent have agreed to enter into this
Amendment.

1. Amendments to Credit Agreement. Effective as of the date of satisfaction or
waiver of the conditions precedent set forth in Section 2 below, the Credit
Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended to insert the
following new definitions therein in the appropriate alphabetical order as
follows:

“Amendment No. 16” means Amendment No. 16 to this Agreement, dated as of
March 11, 2010, by and among the Borrowers, the Lenders party thereto and the
Administrative Agent.

“Specified Pension Fund Deferral Transaction Documents Amendment Date” means the
date on which the Administrative Agent receives a fully executed and effective
amendment to the applicable the Specified Pension Fund Deferral Transaction
Documents which amendment permits the applicability and effectiveness of
Section 2.12(i)(B) hereof as set forth in Amendment No. 16 (without requiring
any incremental or accelerated payment (whether of principal, interest or a fee)
by the Company or any of its Subsidiaries under any Specified Pension Fund
Deferral Transaction Document), all in form and substance reasonably
satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

(b) Section 2.12(a) of the Credit Agreement is hereby amended to insert the
following proviso at the end of the final sentence thereof, immediately
preceding the period therein:

; provided that, solely to the extent that (i) the Company certifies to the
Administrative Agent in writing that the issuance of a requested Letter of
Credit hereunder is necessary for a bona fide business purpose in the ordinary
course of the Company’s and/or any Loan Parties’ business, consistent with past
practices and (ii) after giving effect to the issuance of any such requested
Letter of Credit, the aggregate face amount of all Letters of Credit outstanding
pursuant to this proviso shall not exceed $10,000,000, a voluntary prepayment of
Revolving Loans may be applied first to Revolving Loans outstanding which are
not New Block Loans or Existing Block Loans (Performance) or Permitted Interim
Loans (without a corresponding permanent reduction of the Revolving Commitments)
solely for the purpose of creating concurrent unused availability under the
Revolving Commitments for the concurrent issuance of such requested Letter of
Credit

(c) Section 2.12(i) of the Credit Agreement is hereby restated in its entirety
as follows:

(i) Notwithstanding anything to the contrary set forth in this Section 2.12,
upon the consummation of the Permitted Disposition:

(A) prior to the Specified Pension Fund Deferral Transaction Documents Amendment
Date, the Company shall make a prepayment in an amount equal to 100% of the Net
Cash Proceeds therefrom first to prepay the outstanding Permitted Interim Loans,
if any, second, to prepay the outstanding Existing Block Loans (Performance), if
any, and third to prepay Revolving Loans which are not New Block Loans or
Existing Block Loans (Performance) or Permitted Interim Loans (or cash
collateralize Letters of Credit which were not issued in respect of the New
Revolver Reserve Amount or in respect of the Existing Revolver Reserve Amount
(Performance)) which are outstanding, if any (with the amount of Revolving
Commitments available under such unblocked portion of the facility being
decreased in like amount), and the New Revolver Reserve Amount shall be
increased by an amount equal to such prepayments at such time; and

(B) on and after the Specified Pension Fund Deferral Transaction Documents
Amendment Date, the Company shall make a prepayment in an amount equal to:

(1) 50% of the Net Cash Proceeds therefrom first to prepay the outstanding
Existing Block Loans (Performance) (or cash collateralize Letters of Credit
issued in respect of the Existing Revolver Reserve Amount (Performance)) which
are outstanding, if any (with a concurrent permanent reduction of the Existing
Revolver Reserve Amount (Performance) in like amount), and second to prepay
(a) Revolving Loans which are not New Block Loans or Existing Block Loans
(Performance) or Permitted Interim Loans (or cash collateralize Letters of
Credit which were not issued in respect of the New Revolver Reserve Amount or in
respect of the Existing Revolver Reserve Amount (Performance)) which are
outstanding (with the amount of Revolving Commitments available under such
unblocked portion of the facility being permanently reduced in like amount) and
(b) Term Loans, ratably; and

(2) 50% of the Net Cash Proceeds therefrom to prepay Revolving Loans outstanding
which are not New Block Loans or Existing Block Loans (Performance) or Permitted
Interim Loans (without a corresponding permanent reduction of the Revolving
Commitments at such time).

 

2



--------------------------------------------------------------------------------

(d) Section 5.01(a) of the Credit Agreement is hereby amended to delete the
reference to “(without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit)” appearing
therein and to replace therefor a reference to “(other than in respect of the
auditors’ report delivered in 2010 in respect of the fiscal year ended 2009,
without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit)”.

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (a) the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrowers, the
Required Lenders and the Administrative Agent, (ii) the Consent and
Reaffirmation attached hereto duly executed by the Subsidiary Guarantors,
(iii) an amendment in respect of the Yellow Receivables Facility in form and
substance similar to this Amendment and reasonably satisfactory to the
Administrative Agent and (iv) those documents and instruments as may be
reasonably requested by the Administrative Agent and (b) the Company shall have
paid all previously invoiced, reasonable, out-of-pocket expenses of the
Administrative Agent (including, to the extent invoiced, reasonable attorneys’
fees and expenses) in connection with this Amendment and the other Loan
Documents, in each case to the extent reimbursable under the terms of the Credit
Agreement.

3. Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows as of the closing date of this Amendment:

(a) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) As of the date hereof after giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrowers set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects on
and as of the date hereof, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

3



--------------------------------------------------------------------------------

5. Release. In further consideration of the execution by the Administrative
Agent and the Lenders of this Amendment, to the extent permitted by applicable
law, the Company, on behalf of itself and each of its Subsidiaries, and all of
the successors and assigns of each of the foregoing (collectively, the
“Releasors”), hereby completely, voluntarily, knowingly, and unconditionally
releases and forever discharges the Collateral Agent, the Administrative Agent,
each of the Lenders, each of their advisors, professionals and employees, each
affiliate of the foregoing and all of their respective permitted successors and
assigns (collectively, the “Releasees”), from any and all claims, actions,
suits, and other liabilities, including, without limitation, any so-called
“lender liability” claims or defenses (collectively, “Claims”), whether arising
in law or in equity, which any of the Releasors ever had, now has or hereinafter
can, shall or may have against any of the Releasees for, upon or by reason of
any matter, cause or thing whatsoever from time to time occurred on or prior to
the date hereof, in any way concerning, relating to, or arising from (i) any of
the Transactions, (ii) the Secured Obligations, (iii) the Collateral, (iv) the
Credit Agreement or any of the other Loan Documents, (v) the financial
condition, business operations, business plans, prospects or creditworthiness of
the Borrowers, and (vi) the negotiation, documentation and execution of this
Amendment and any documents relating hereto except for Claims determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Releasee (or any of its Related Parties). The Releasors hereby acknowledge that
they have been advised by legal counsel of the meaning and consequences of this
release.

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

YRC WORLDWIDE INC., as the Company By:  

 

Name:   Title:  

REIMER EXPRESS LINES LTD./REIMER EXPRESS LTEE,

as a Canadian Borrower

By:  

 

Name:   Title:   YRC LOGISTICS LIMITED, as a UK Borrower By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a US
Tranche Lender and as US Tranche Swingline Lender By:  

 

Name:   Title:   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, TORONTO BRANCH, as
Canadian Agent, as a Canadian Tranche Lender and as Canadian Tranche Swingline
Lender By:  

 

Name:   Title:   J.P. MORGAN EUROPE LIMITED, as UK Agent By:  

 

Name:   Title:   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, LONDON BRANCH, as a
UK Tranche Lender and as UK Tranche Swingline Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Syndication Agent and as a US Tranche Lender By:  

 

Name:   Title:   BANK OF AMERICA, N.A. (CANADA BRANCH), as a Canadian Tranche
Lender By:  

 

Name:   Title:   BANK OF AMERICA, N.A., as Successor by Merger to LASALLE BANK
NATIONAL ASSOCIATION, as a US Tranche Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Syndication Agent and as a US Tranche Lender By:  

 

Name:   Title:   US BANK NATIONAL ASSOCIATION, as a Documentation Agent, as a US
Tranche Lender and as a Canadian Tranche Lender By:  

 

Name:   Title:   WACHOVIA BANK, NATIONAL ASSOCIATION, as a Documentation Agent,
as a US Tranche Lender and as a UK Tranche Lender By:  

 

Name:   Title:   BANK OF TOKYO-MITSUBISHI UFJ, LTD, as a Documentation Agent and
as a US Tranche Lender By:  

 

Name:   Title:   THE ROYAL BANK OF SCOTLAND plc, as a US Tranche Lender and as a
UK Tranche Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC., as a US Tranche Lender By:  

 

Name:   Title:   BANK OF MONTREAL, as a Canadian Tranche Lender By:  

 

Name:   Title:   SUMITOMO MITSUI BANKING CORPORATION, as a US Tranche Lender By:
 

 

Name:   Title:   UMB BANK, n.a., as a US Tranche Lender By:  

 

Name:   Title:   TAIWAN BUSINESS BANK, as a US Tranche Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH, as a US Tranche
Lender By:  

 

Name:   Title:   TAIPEI FUBON COMMERCIAL BANK CO., LTD., as a US Tranche Lender
By:  

 

Name:   Title:   HUA NAN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a US
Tranche Lender By:  

 

Name:   Title:   HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY, as a US Tranche
Lender By:  

 

Name:   Title:   BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH, as a US
Tranche Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a US Tranche Lender By:  

 

Name:   Title:   FIRST COMMERCIAL BANK, LOS ANGELES BRANCH, as a US Tranche
Lender By:  

 

Name:   Title:   [LENDER - INSERT FULL LEGAL NAME IN CAPS AND DELETE BRACKETS],
as a US Tranche Lender By:  

 

Name:   Title:  